DETAILED ACTION
This is on the merits of Application No. 17/154339, filed on 01/21/2021. Claims 1-20 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 01/21/2021 and 02/15/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 6, 8, 12-13, 16, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 states “wherein the sensor device is configured to measure a magnetic field”. It is unclear if this is the variable measured in claim 1 or if the sensor device measures this in addition to the variable measured in claim 1. Claim 12 is rejected for similar reasons.

Claim 6 states “measure a magnetic field”. It is unclear if this is the variable measured in claim 1 or if the sensor unit measures this in addition to the variable of claim 1. Claim 16 is rejected for similar reasons.
Claim 8 states “at least one ferromagnetic measuring portion is assigned a plurality of sensor units”. This is a double inclusion as at least one ferromagnetic measuring portion is already established in claim 1. It is also unclear if these sensor units are the same established in claim 6 or new sensor units. Claim 18 is rejected for similar reasons.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-7, 9-11, 14-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4887461 to Sugimoto et al.
Sugimoto discloses:
(Claim 1) A clutch assembly for a manual transmission of a motor vehicle (Fig. 2), the clutch assembly comprising: an axially running transmission input shaft (24) configured to be coupled to a motor output shaft (engine output) by way of a clutch (4) having a central release mechanism (See mechanism of Fig. 1) disposed on the axially running transmission input shaft, wherein the axially running transmission input shaft includes at 
(Claim 4) wherein the at least one ferromagnetic measuring portion is configured to be integral to the axially running transmission input shaft (Fig. 3, integral to shaft).
(Claim 5) wherein the sensor device is disposed to be at least predominantly radially inward on the central release mechanism (Fig. 6).
(Claim 6) wherein the sensor device includes at least one sensor unit (106 108) configured to measure a magnetic field that is outside the at least one ferromagnetic measuring portion and is at least proportionally a function of the magnetization of the at least one ferromagnetic measuring portion.
(Claim 7) wherein each of the at least one ferromagnetic measuring portion is assigned at least one of the at least sensor unit that is disposed along an axial direction to be at least partially level with the measuring portion (Fig. 1 106 with 102 and 108 with 104).
(Claim 9)
(Claim 10) wherein the sensor device includes a processing unit (150) configured to generate the output signal.
(Claim 11) A clutch assembly (Fig. 2 element 4) comprising: a transmission input shaft (24) having at least one ferromagnetic measuring portion (102, 104, Col. 1 ln 62-66, made of ferromagnetic material); and a central release mechanism (See mechanism of Fig. 1) disposed on the transmission input shaft and including a sensor device (Fig. 2 element 100), wherein: a magnetization of the at least one ferromagnetic measuring portion is based on a torsion of the transmission input shaft (see abstract, senses torque through magnetic flux of the shaft), at least a portion of the central release mechanism surrounds the at least one ferromagnetic measuring portion (See Fig. 1, surrounds measuring portions), and the sensor device is configured to measure a variable as a function of the magnetization (Abstract, title, Fig. 7, measures torque as a function of magnetization).
For claims 14-17, and 19-20, see corresponding claims 4-7, and 9-10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto in view of U.S. Patent App. Pub. No. 2014/0050565 to Schlosser et al.
	Sugimoto discloses:
The limitations of claims 1 and 11.
Sugimoto does not explicitly disclose:
(Claims 2 and 12) wherein the at least one ferromagnetic measuring portion is permanently magnetized, and wherein the sensor device is configured to measure a magnetic field that is at least proportionally generated by the at least one ferromagnetic measuring portion.
Schlosser teaches:
(Claims 2 and 12) a torque sensor wherein the at least one ferromagnetic measuring portion (9 10) is permanently magnetized (Par. [0032], 9 and 10 are permanent magnetic fields), and wherein the sensor device (11 12) is configured to measure a magnetic field that is at least proportionally generated by the at least one ferromagnetic measuring portion (Par. [0033], magnetic sensors to find torque).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the structure of Sugimoto to have the portions permanently magnetized, as taught by Schlosser, as an obvious design choice to the type of measuring portion used. Different types of measuring portions are well-known for torque sensors. One of ordinary skill in the art would be able to .

Claims 3, 8, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto in view of U.S. Patent No. 6341534 to Dombrowski.
Sugimoto discloses:
The limitations of claims 1 and 11.
Sugimoto does not explicitly disclose:
(Claim 3) wherein the axially running transmission input shaft includes a plurality of measuring portions that are offset in an axial direction, wherein two neighboring measuring portions among the plurality of measuring portions are in each case of opposite magnetization.
(Claim 8) wherein at least one ferromagnetic measuring portion is assigned a plurality of sensor units that are disposed to be mutually offset.
(Claim 13) wherein the transmission input shaft includes a plurality of the ferromagnetic measuring portions that are offset in an axial direction, wherein two adjacent ferromagnetic measuring portions among the plurality of the ferromagnetic measuring portions have opposite magnetizations.
(Claim 18) wherein the sensor device includes a plurality of the sensor units, and wherein the at least one ferromagnetic measuring portion is assigned a plurality of sensor units that are disposed to be mutually offset.
Dombrowski teaches:
(Claim 3) wherein the axially running transmission input shaft includes a plurality of measuring portions (Fig. 2, 22 24) that are offset in an axial direction, wherein two 
(Claim 8) wherein at least one ferromagnetic measuring portion is assigned a plurality of sensor units that are disposed to be mutually offset (Fig. 3 elements 34 and 38, elements 36 and 40).
(Claim 13) wherein the transmission input shaft includes a plurality of the ferromagnetic measuring portions (Fig. 2, 22 24) that are offset in an axial direction, wherein two adjacent ferromagnetic measuring portions among the plurality of the ferromagnetic measuring portions have opposite magnetizations (Fig. 2, 26 28).
(Claim 18) wherein the sensor device includes a plurality of the sensor units, and wherein the at least one ferromagnetic measuring portion is assigned a plurality of sensor units that are disposed to be mutually offset (Fig. 3 elements 34 and 38, elements 36 and 40).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the structure of Sugimoto to have the measuring portions opposite magnetizations, as taught by Dombrowski, as an obvious design choice to the type of measuring portion used. Different types of measuring portions are well-known for torque sensors. One of ordinary skill in the art would be able to apply the permanent magnet structure of Schlosser to the sensor of Sugimoto and yield predictable results. Also, as the effects of stray magnetic fields, such as the earth's magnetic field, can be canceled out.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the structure of Sugimoto to have a plurality of sensor units per ferromagnetic measuring portion, as taught by Dombrowski, as diametrically opposed pair of magnetic flux detectors .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee (US 8087304) discloses a magnetoelastic torque sensor with ambient field rejection.
Von Beck (US 7409878) discloses a torqueshaft magnetic field measurement system.
Horiuchi (US 6846260) discloses an automatic transmission.
Lin et al (US 6289748) discloses a shaft torque sensor with no air gap.
Ling et al (US 5646356) discloses magnetoelastic non-contacting torque transducer.
Sugihara et al (US 5585574) discloses a shaft having a mangetostrictive torque sensor and a method for making same.
Garshelis (US 4760745) discloses a magnetoelastic torque transducer.
Prebeck (US 2018/0202540) discloses a powertrain of a vehicle.
May (US 2004/0112145) discloses a magnetic transducer torque measurement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY HANNON whose telephone number is (571)270-1943. The examiner can normally be reached Monday - Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY HANNON/Primary Examiner, Art Unit 3659